IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00054-CR

DANIEUN LEONARD STUART,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                            From the 82nd District Court
                                Falls County, Texas
                               Trial Court No. 9193


                           MEMORANDUM OPINION


       The jury convicted Danieun Leonard Stuart of the offense of assault-family

violence.   The jury found the enhancement paragraph to be true and assessed

punishment at 13 years confinement and a $5000 fine. We affirm.

       In the sole issue on appeal, Stuart complains that the evidence is insufficient to

support his conviction. The Court of Criminal Appeals has expressed our standard of

review of a sufficiency issue as follows:
               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the
        light most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point
        directly and independently to the guilt of the appellant, as long as the
        cumulative force of all the incriminating circumstances is sufficient to
        support the conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), cert den’d , 132 S. Ct. 2712, 183
L. Ed. 2d 71 (2012).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v.

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is

well established that the factfinder is entitled to judge the credibility of witnesses and

can choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).



Stuart v. State                                                                             Page 2
        Danieun Leonard Stuart and Cassandra Hopwood are the parents of a nineteen

year-old son. After many years apart, they again formed a relationship and were living

together. On the morning of September 20, 2012, Cassandra asked Stuart to go to the

store to buy some dishwashing liquid. Stuart did not return until approximately 8:00

p.m. that evening. Cassandra testified that when Stuart finally returned he had been

drinking, and they got into an argument. Cassandra tried to leave the apartment, and

Stuart grabbed her face and threw her on the bed. Stuart forcibly held Cassandra down

on the bed with his arm putting pressure on her neck. Cassandra stated that Stuart did

not want her to leave and call the police. Cassandra eventually got away from Stuart

and went to a nearby grocery store where she called her daughter. Cassandra then

called the police and later returned to the apartment.

        Officer Eaglin, with the Marlin Police Department, responded to the call. He

testified that Cassandra told him her boyfriend assaulted her. Cassandra told Officer

Eaglin that Stuart smashed her in the face, slammed her on the bed, and started choking

her. Officer Eaglin stated that Cassandra’s right arm was red and that her face was

swollen. Officer Eaglin ran a check on Stuart and learned that he had three outstanding

warrants. Stuart returned to the scene and was arrested on the outstanding warrants.

At the police station, Stuart gave a statement in which he admitted pushing and

shoving Cassandra and also that he “grabbed her in a headlock.” Another Officer asked

Stuart if he choked Cassandra, and he replied that he did choke her. Stuart was then

arrested for assault-family violence.   Officer Eaglin went to the hospital to talk to




Stuart v. State                                                                  Page 3
Cassandra, and Cassandra stated that she did not want to prosecute Stuart over the

incident.

        Chad Underwood, a paramedic, testified that he was dispatched to the scene in

response to the assault. Underwood said that Cassandra was complaining of weakness

in her right arm and pain in her right hand. Cassandra told Underwood that her

boyfriend “assaulted her and choked her out.” Cassandra was taken to the hospital

where she was examined by nurse practitioner Charlotte Widick. Widick stated that

Cassandra was frightened, tearful, and anxious. Cassandra said that she had been

choked, and she complained of numbness in her right arm. Widick stated that there

was visible bruising on Cassandra’s right shoulder indicating a forceful injury.

        A person commits the offense of assault if he intentionally, knowingly, or

recklessly causes bodily injury to another. TEX. PENAL CODE ANN. § 22.01 (a) (1) (West

Supp. 2013). Criminal offenses generally involve one of three conduct elements, and

those elements are: (1) the nature of the conduct; (2) the result of the conduct; and (3)

the circumstances surrounding the conduct.         Johnson v. State, 271 S.W.3d 756, 760

(Tex.App. – Waco 2008, no pet.). Bodily injury assault is a result oriented offense.

Landrian v. State, 268 S.W.3d 532, 536 (Tex. Crim. App. 2008). "Intentionally" means that

it is the defendant's conscious objective or desire to engage in conduct or cause the

result. TEX. PENAL CODE ANN. § 6.03(a) (West 2011). A person acts "knowingly" with

respect to the result of his conduct if he is aware that his conduct is reasonably likely to

cause the result. TEX. PENAL CODE ANN. § 6.03(b) (West 2011). "Recklessness" means

that the defendant is aware of but consciously disregards a substantial and unjustifiable

Stuart v. State                                                                       Page 4
risk that the circumstances exist or the result will occur. TEX. PENAL CODE ANN. § 6.03(c)

(West 2011).

        Stuart specifically complains that the evidence is insufficient to show that he

intended to cause bodily injury to Cassandra. Cassandra testified that Stuart hurt her,

but that he “didn’t hurt me, I mean, intentionally.” When asked if Stuart assaulted her,

Cassandra replied, “I guess it was assault; because I couldn’t get off the bed and I got

injuries, and that’s assault. But as far as him - - or me thinking that he really meant to

hurt me [Prosecutor] I don’t really think that he meant to hurt me.”

        The jury charge correctly instructed the jury to find Stuart guilty if he

intentionally, knowingly, or recklessly caused bodily injury to Cassandra. The evidence

shows that Stuart grabbed Cassandra’s face and threw her on the bed. Stuart forcefully

held Cassandra on the bed. Stuart told police that he put Cassandra in a headlock and

that he choked her. The evidence is sufficient to show that Stuart committed the offense

of assault family violence. We overrule the sole issue on appeal.

        We affirm the trial court’s judgment.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 5, 2013
Do not publish
[CR 25]

Stuart v. State                                                                     Page 5